Luke, J.
1. Where a conviction depended upon evidence of a confession and certain circumstances pointing towards the guilt of the accused, and the court charged the jury that “to warrant a conviction on circumstantial evidence, the proven facts must not only be consistent with the hypothesis of guilt, but must exclude every other reasonable hypothesis save that of the guilt of the accused,” the failure of the court, in tlie . absence of a proper written request, to instruct the jury that the State depended solely upon circumstantial evidence to convict, or to charge *813section 1009 of the Penal Code of 1910 relative to the kinds of evidence, was not reversible error.
Decided June 11, 1929.
Sajfold, Sharpe & Saffold, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.
2. The venue was sufficiently proved.
3. The evidence for the State, if credible, was sufficient to convict, and it is the province of the jury, and not of this court, to pass upon the credibility of witnesses. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloockoorbh, J., coneur.